Per Curiam.

This court has held in a long line of cases that the state has a duty to provide an indigent defendant with only a single trial transcript for the purpose of an effective appeal. E.g., State v. Froto (1958), 168 Ohio St. 281; State, ex rel. Vitoratos, v. Walsh (1962), 173 Ohio St. 467; State, ex rel. Terrell, v. Court (1963), 174 Ohio St. 209; State, ex rel. Vitoratos, v. Morris (1970), 22 Ohio St. 2d 3.
*59Appellant essentially contends that Griffin v. Illinois (1956), 351 U. S. 12, and its progeny overrule those cases of this court, supra, and now require that multiple free transcripts may be in order for an indigent defendant. We disagree.
“Griffin v. Illinois and its progeny establish the principle that the State must, as a matter of equal protection, provide indigent prisoners with the basic tools of an adequate defense or appeal, when those tools are available for a price to other prisoners. While the outer limits of that principle are not clear, there can be no doubt that the State must provide an indigent defendant with a transcript of prior proceedings when that transcript is needed for an effective defense or appeal.” Britt v. North Carolina (1971), 404 U. S. 226, 227. See, also, State v. Arrington (1975), 42 Ohio St. 2d 114, 116.
Appellant was provided with a basic tool for his appeal when Judge Hill granted his request for a single trial transcript. The constitutional requirements were met and, thus, Judge Hill was not under a clear duty to provide a second transcript for appellant. State, ex rel. Terrell, supra, at page 210. Therefore, the Court of Appeals properly denied appellant’s request for a writ of mandamus.
For the foregoing reasons, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.